DETAILED ACTION
Election/Restrictions
Claims 1-3, 11-13, 15, 18 and 26-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, 16 and 22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 22, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steffan Finnegan on November 3, 2021.

The application has been amended as follows: 

	Amend claim 16 to read:
	
16. A method of preparing a host cell, comprising:
a) infecting a permissive eukaryotic host cell line with a vector comprising a promoter sequence selected from the group consisting of SEQ ID NO: 1 (4pgG600), SEQ ID NO: 2 (4pMCP600), SEQ ID NO: 3 (p430), SEQ ID NO: 4 (p455), and the 
wherein the promoter sequence is operably linked to a nucleotide sequence of interest, selected from the group consisting of: a gene of interest, a heterologous and/or exogenous sequence of interest, or antigen encoding sequence of interest, 
wherein said promoter sequence leads to expression of the nucleotide sequence of interest, whereby said promoter sequence is a heterologous promoter sequence, and/or an exogenous promoter sequence,
b) cultivating the infected cells of a) under suitable conditions, and
c) optionally harvesting said host cell.

Cancel claims 20, 21, 23, 24 and 25.

Amend paragraph [0001] of the specification as follows:
[0001] The Sequence Listing associated with this application is provided in text format in lieu of a paper copy, and is hereby incorporated by reference into the specification. The name of the text file containing the Sequence Listing is 01-3202-US-1-SEQ.txt. The text file is 74,813 bytes; it was created on 14 September 2017; 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The art does not teach or suggest the promoters as claimed. Therefore, the claims are free of the art. Additionally, Applicant’s filing of a terminal disclaimer overcomes the double patenting rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-3, 11-16, 18, 22 and 26-28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636